Name: Political and Security Committee Decision EUPT/1/2006 of 2 May 2006 concerning the appointment of the Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy;  personnel management and staff remuneration
 Date Published: 2006-05-18; 2006-10-25

 18.5.2006 EN Official Journal of the European Union L 130/42 POLITICAL AND SECURITY COMMITTEE DECISION EUPT/1/2006 of 2 May 2006 concerning the appointment of the Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (2006/353/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2006/304/CFSP of 10 April 2006 on the establishment of an EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (1), and in particular Article 6 thereof, Whereas: (1) Article 6 of Joint Action 2006/304/CFSP provides for the Council to authorise the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative, a Head of the EU Planning Team (EUPT Kosovo). (2) The Secretary-General/High Representative has proposed the appointment of Mr Casper KLYNGE, HAS DECIDED AS FOLLOWS: Article 1 Mr Casper KLYNGE is hereby appointed Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2006. Done at Brussels, 2 May 2006. For the Political and Security Committee The President F. J. KUGLITSCH (1) OJ L 112, 26.4.2006, p. 19.